Case 6:20-cr-60024-SOH Document 58             Filed 08/16/21 Page 1 of 1 PageID #: 144




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


UNITED STATES OF AMERICA                                                          PLAINTIFF


VS.                      CRIMINAL CASE NUMBER: 6:20CR60024-001


DONALD BRAMLETT                                                                 DEFENDANT


                               JUDGMENT OF ACQUITTAL

       The Defendant was found not guilty as to Count Two of the Indictment.

       IT IS ORDERED this 12th day of August, 2021, that the Defendant is acquitted as to Count

Two of the Indictment.




                                                  /s/ Susan O. Hickey
                                                  SUSAN O. HICKEY
                                                  CHIEF U.S. DISTRICT JUDGE
